Citation Nr: 1729248	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major depressive disorder, rated at 30 percent disabling from June 9, 2008 and at 50 percent disabling from July 29, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claim has since been transferred to the RO in Roanoke, Virginia.

The Veteran testified before the undersigned at a Board hearing in July 2015.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in November 2015, at which time it was remanded for further development. 


FINDING OF FACT

In June 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a statement in which he withdrew his appeal as to the issue of an increased initial rating for major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2017, prior to promulgation of a decision by the Board, the Veteran submitted a statement in which he withdrew the appeal concerning an increased initial rating for major depressive disorder.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal as to that issue must be dismissed.


ORDER

The appeal concerning an initial rating in excess of 10 percent for major depressive disorder, rated at 30 percent disabling from June 9, 2008 and at 50 percent disabling from July 29, 2009, is dismissed.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


